DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
1.         Claims 1-2 and 4-21 are allowed.

Reason for Allowance
2.         The following is an examiner’s statement of reasons for allowable:  The prior art of record when consider as a whole, alone or in combination, neither anticipates nor renders obvious: the refrigerator comprising: a cold air duct located at an upper side of the storage compartment and configured to discharge cold air to the storage compartment; and a guide duct that is located outside of the inner case, the guide duct being configured to guide cold air from the cold air duct to the storage compartment door, wherein the cold air duct comprises a frame that defines an air passage, wherein the frame comprises: a cold air inlet configured to receive cold air, a first cold air outlet configured to discharge a first portion of cold air received through the cold air inlet to the storage compartment, and a second cold air outlet configured to discharge a second portion of the cold air received through the cold air inlet to the guide duct, wherein the inner case includes an upper wall that defines a first opening configured to communicate with the second cold air outlet and a second opening located forward of the first opening, and wherein the guide duct allows communication between the first opening and the second opening of instant independent claims 1 and 21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 2:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/EMMANUEL E DUKE/
Primary Examiner, Art Unit 3763

02/17/2021